Exhibit 10.2

 

Certain information has been deleted from this Exhibit and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2.

 

PULLET PRODUCTION AND SALE AGREEMENT

 

This Agreement is made effective August 1, 2008, by and between Fort Recovery
Equity, Inc., an Ohio cooperative association that is a corporation (“FRE”),
whose address is 2351 Wabash Road, Fort Recovery, Ohio 45846 and Golden Oval
Eggs, LLC, a limited liability company (“Golden Oval”), whose address is 1800
Park Avenue East, Renville, Minnesota 56284.

 

1.             Purpose.  The purpose of this Agreement is for Golden Oval to
contract with FRE for the production and sale of pullets to Golden Oval in which
FRE will purchase chicks, cause the chicks to be raised to pullets, and FRE will
cause the pullets to be sold and available as finished pullets for delivery to
Golden Oval.  Golden Oval will take delivery and pay for pullets as provided in
this Agreement.

 

2.             Pullet Flocks.  Upon receipt and acceptance of a purchase order
and deposit from Golden Oval, FRE will deliver to a pullet house of one of FRE’s
Members a flock or successive flocks of one day old chicks (a “Flock”) and all
feeds and medicines necessary for each Flock during the pullet growing cycle
until the Flock is delivered from the pullet house to Golden Oval, Flocks will
be delivered according to the Pullet Growing Schedule attached to this Agreement
as Exhibit A.  FRE will decide where the Flock will be housed.  FRE will arrange
for production of each Flock under one of its Pullet Grower Agreements with a
FRE Member.  Under the Pullet Grower Agreement, FRE will be the exclusive agent
for the pullets with full authority to sell the Flock at the end of the pullet
growing cycle.  The parties anticipate that Flocks will be placed and grown out
under this Agreement as described in Exhibit A.

 

3.             Title To Pullets.  Upon delivery of the Flock to the pullet
house, title to the Flock will pass to FRE’s Member, subject to FRE’s lien,
agency, and exclusive right to sell the Flock as provided in a Pullet Grower
Agreement between FRE’s Member and FRE, which is not part of this Agreement. FRE
will assure that clear title to the pullets is transferred to Golden Oval upon
sale and delivery of the pullets to Golden Oval.

 

4.             Pullet Production Procedures.  FRE’s Member will grow out the
Flock under FRE’s management and supervision, using FRE feed, production forms,
and Flock health, management and biosecurity programs.

 

5.             Pullet House.  FRE will provide for each Flock, proper housing,
equipment, heat, water, light, ventilation, loading facility, and labor to feed,
care for, and ship each Flock in accordance with good poultry husbandry and
pullet production practices, and in accordance with applicable state and federal
law.  Proper equipment will include, without limitation, equipment reasonably
necessary to protect each Flock from power failures.

 

6.             FRE’s Responsibilities.  FRE will provide or arrange under FRE’s
Pullet Grower Agreement with FRE’s Member to:

 

1

--------------------------------------------------------------------------------


 

(A)          Pullet House; Manure.  Maintain the pullet house in good condition,
repair, and sanitary working order.  Manure from each Flock will be the property
of FRE’s Member and the Member will provide for proper handling and disposal of
the manure;

 

(B)           Care and Feeding.  Maintain, feed and care for each Flock in
accordance with standards of good poultry husbandry, keeping each Flock in a
healthy condition; however, Golden Oval will accept and be responsible for
mortality losses in the Flock in the normal course of pullet grow out;

 

(C)           Insurance.  Maintain in force property and casualty insurance and
general liability insurance covering the Flock and public liability, property
damage, and personal injury from acts or omissions of FRE and its Member in the
conduct of growing out each Flock;

 

(D)          Additional Services.  Trim beaks and spray for mites, flies, and
other insects using products approved by FRE;

 

(E)           Limited Access to Pullet House.  Allow no one in the pullet house
other than employees of the Member and authorized employees of FRE, and follow
FRE’s biosecurity measures, Because of the recognized dangers in the spread of
infections and contagious diseases, FRE’s Member will prevent persons employed
in the care of and feeding of each Flock, from visiting other poultry farms
except under special precautions recommended by FRE;

 

(F)           Golden Oval Access.  Permit Golden Oval’s authorized employees to
inspect the Flock and the pullet house at reasonable times with prior notice and
subject to FRE’s biosecurity measures;

 

(G)           Production Records.  Prepare and submit Flock production records
to Golden Oval as requested;

 

(H)          Access For Load Out.  Furnish and maintain sufficient access
driveways to allow pick-up by trucks of Golden Oval or its designees;

 

(I)            Grower Payments.  FRE will be responsible for grower payments to
be made under the Pullet Grower Agreement.

 

7.             Purchase and Sale of Pullets.  FRE will grow out the pullet
Flock(s) and sell the pullets to Golden Oval F.O.B. the pullet house free and
clear of any lien or encumbrance, including any lien or encumbrance of a grower
for which FRE will have sole responsibility, and Golden Oval will purchase the
pullets contracted for under this Agreement.

 

8.             Purchase Price.  The purchase price for pullets is calculated on
a cost plus margin formula as follows:

 

(A)          Feed.  Feed at FRE’s ingredient cost plus $[***] per ton for
grinding, mixing, and delivery and $[***] per ton margin;

 

2

--------------------------------------------------------------------------------


 

(B)           Chicks.  Chicks constituting a Flock to be grown out under this
Agreement at FRE’s acquisition cost from Hyline International, plus $[***] per
finished pullet delivered;

 

(C)           Animal Health.  FRE’s cost for vaccines and other animal health
products and services furnished to the Flock;

 

(D)          Beak Trimming and Other Services.  FRE’s cost for beak trimming,
labor to load out finished pullets, and other additional services requested by
Golden Oval; and

 

(E)           Extended Grow Out.  If the pullet grow out exceeds the “Age at
move” in Exhibit A, an additional $[***] per week per pullet.

 

9.             Payment; Advance Deposit.  Golden Oval must make advance deposits
and pay certain cost components of the pullet purchase price before and during
the term of each Flock grow out as assurance of Golden Oval’s performance in
purchasing and paying for pullets contracted for under this Agreement.  The
deposits and payment of costs are as follows:

 

(A)          Deposits:

 

(i)            $[***] per chick placed, to be paid at least seven (7) days
before Flock is placed in the pullet house;

 

(ii)           $[***] per chick placed, to be paid before the pullets are four
(4) weeks old;

 

(iii)          $[***] per chick placed, to be paid before the pullets are ten
(10) weeks old; and

 

(iv)          $[***] per chick placed to be paid before the pullets are sixteen
(16) weeks old.

 

(v)           These deposits will be held by FRE and credited toward the
purchase price of pullets upon the delivery and sale of pullets to Golden Oval. 
If Golden Oval does not make timely payment of these deposits, FRE’s pullet
growing commitments under this Agreement are automatically cancelled and any
deposits received by FRE forfeit to FRE as liquidated damages for Golden Oval’s
default, in addition to other amounts owed by Golden Oval to FRE under this
Agreement.

 

(B)           Payment of Costs.  Golden Oval must pay FRE the following pullet
purchase price cost components within seven (7) days from Golden Oval’s receipt
of invoice:

 

(i)            Feed used to feed Flocks, to be invoiced weekly;

 

3

--------------------------------------------------------------------------------


 

(ii)           Animal Health, to be invoiced as costs are incurred for the
Flocks, but no more frequently than weekly; and

 

(iii)          Beak trimming, load out labor, and other services requested by
Golden Oval for the Flocks, to be invoiced as incurred.

 

(C)           Settlement Of Purchase Price And Sale.  FRE will prepare a
settlement statement for each Flock, which will be a legally enforceable bill of
sale of the pullets to Golden Oval, upon delivery and sale of the pullets.  The
settlement statement will:

 

(i)            Apply Golden Oval’s deposits and payments made under section 9 to
the purchase price of the pullets that is determined under section 8;

 

(ii)           Determine any difference between the payments and the purchase
price; and

 

(iii)          FRE will bill or credit Golden Oval for any under or over payment
of the purchase price on a per Flock basis.

 

The sale of pullets under this Agreement will occur only when the settlement
statement is accepted by both parties.

 

10.           FRE Is Exclusive Agent.  FRE will contract with growers to be the
exclusive agent for the sale of the pullets of each Flock to Golden Oval. 
Golden Oval will not sell, encumber or otherwise dispose of any of its rights
under this Agreement or any of the pullets before sale and delivery of the
pullets to Golden Oval other than as provided in Section 12.  As consideration
and reimbursement for all of the payments, inputs and other costs and expenses
that FRE furnishes and the grower payments to be made by FRE, FRE is entitled
to, and must receive, control and have exclusive ownership of all revenues and
proceeds from the sale or other disposition of each Flock, including, without
limitation, the proceeds of any insurance obtained by FRE or FRE growers on the
Flock.

 

11.           Transport.  FRE will arrange and pay for transport of chicks to
the pullet house and any movement of the chicks during pullet grow out.  Golden
Oval will purchase the pullets F.O.B. the pullet house. Golden Oval will arrange
and pay for transport of the pullets from the pullet house upon delivery and
sale of the pullets to Golden Oval.

 

12.           No Assignment.  Golden Oval may not assign or transfer its rights
or obligations under this Agreement without written consent of FRE, which may
not be unreasonably withheld.  FRE may not assign or transfer its rights or
obligations under this Agreement without written consent of Golden Oval.

 

13.           No Lien.  Golden Oval will not permit any encumbrance on the
pullets or the proceeds of the pullets until after delivery and full payment of
the purchase price.  FRE must transfer the pullets to Golden Oval free and clear
of any lien or encumbrance, including any interest of a grower under FRE’s
Pullet Grower Agreement.

 

4

--------------------------------------------------------------------------------


 

14.           Independent Contractor.  This Agreement is not intended to create
a joint venture or partnership between FRE and Golden Oval but rather, the
relationship of seller and purchaser wherein FRE produces and sells pullets to
Golden Oval and Golden Oval purchases them. FRE is an independent livestock
producer and not an employee or agent of Golden Oval.

 

15.           Notice.  All notices required by or relating to this Agreement
must be in writing and may be delivered either in person or by fax, e-mail or
regular U.S. Mail to the addresses appearing in this Agreement.

 

16.           Term of Agreement.  The term of this Agreement begins on August 1,
2008 and continues indefinitely until terminated by either party.  The parties
intend that the term of this Agreement will continue throughout the Pullet
Growing Schedule attached to this Agreement as Exhibit A.  Either party may
terminate this Agreement by written notice given to the other at the address
below with a written copy to the chief executive officer of FRE and Golden Oval
at least 60 days before the intended termination date, except that this
Agreement will continue throughout the pullet grow out of any Flock placed
before the intended termination date.

 

17.           Entire Agreement.  This Agreement is the entire agreement between
FRE and Golden Oval with respect to its subject matter.  This Agreement may not
be amended except in a writing signed by both parties.

 

18.           Applicable Law.  This Agreement must be construed and interpreted
in accordance with Ohio law.

 

The parties have signed this Agreement on the dates opposite their signature, to
be effective as of August 1, 2008.

 

 

 

FORT RECOVERY
EQUITY, INC. 23.51
Wabash Road

 

 

Fort Recovery, Ohio 45846

 

 

Fax: 419-375-4838

 

 

E-mail: bill.glass@fort-equity.com

 

 

 

Date:

8-22-08

 

 

By

/s/ William Glass

 

 

 

 

 

William Glass, President

 

 

 

 

 

GOLDEN OVAL
EGGS, LLC 1800
Park Avenue East

 

 

Renville, Minnesota 56284

 

 

Fax: 320-329-8136

 

 

E-mail: jwalker@geggs.net

 

 

 

 

 

 

Date:

8-19-08

 

 

By

/s/ Jeff Walker

 

 

 

 

 

Jeff Walker, Director of Operations

 

5

--------------------------------------------------------------------------------


 

PULLET PRODUCTION AND SALE AGREEMENT

 

EXHIBIT A

 

Fort Recovery Equity, Inc, / Golden Oval Eggs, LLC
Pullet Growing Schedule

 

Flock #

 

Chick placed

 

Hatch Date

 

Date Moved to Lay
house

 

Age at
move

 

1

 

 

[***]

 

[***]

 

[***]

 

[***]

 

2

 

 

[***]

 

[***]

 

[***]

 

[***]

 

3

 

 

[***]

 

[***]

 

[***]

 

[***]

 

4

 

 

[***]

 

[***]

 

[***]

 

[***]

 

5

 

 

[***]

 

[***]

 

[***]

 

[***]

 

6

 

 

[***]

 

[***]

 

[***]

 

[***]

 

7

 

 

[***]

 

[***]

 

[***]

 

[***]

 

8

 

 

[***]

 

[***]

 

[***]

 

[***]

 

9

 

 

[***]

 

[***]

 

[***]

 

[***]

 

10

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

--------------------------------------------------------------------------------